n DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 10/20/2021.  This action is made FINAL.

Claims 1-16 are pending and they are presented for examinations.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 8, 9, 10, 11, 12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
After careful search of the instant application, the examiner was unable to find any disclosure which recites I/O interface(s).  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 2, 3, 8, 9, 10, 11, 12, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 (similarly claims 2, 3, 8, 9, 10, 11, 12, and 16) recite: “I/O interface”.  The specification discloses the following:
“The guest OS can perform various operations, such as for providing an interface for certain resources, computing inputted data, generating control commands for a required operation, etc., in a manner similar to an operating system (hereinafter referred to as a host OS) installed directly on a physical machine.”
“The target performance receiver unit 110 can receive input of the target performance from an input interface (not shown) or from the processor 51, etc. For example, an input interface can output electrical signals according to a user's manipulation, and the target performance receiver unit 110 can receive the target performance by receiving the electrical signals outputted from the input interface or data corresponding to the electrical signals.”
“an I/O thread configured to transfer signals between the virtual machine and at least one physical resource”

The examiner is unclear which of these above recited element(s) is/are “the I/O interface” since the specification does not specifically recite “I/O interface”.  In the interest of further examination, the examiner assumes an I/O interface is any interface/thread/software/function/logic/etc. that can transfer input/output data (i.e. signal) between a virtual machine and physical resource.

Claim 16 recites the limitation "I/O interfaces".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "selectively control each of the plurality of I/O interfaces".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "selectively control each of the plurality of I/O interfaces".  The examiner was unable to find any disclosure within the specification which recite I/O interface(s).  Therefore, the examiner is unclear how each of the plurality of I/O interfaces are selectively controlled.  


Response to Arguments

Applicant's arguments filed regarding claim 1-5 and 7 (page 7), “First, there is no recitation of the term “means” in independent claim 1 or dependent claims 2, 3, 4, 5, 
“Second, the recited “I/O thread” and “performance manager unit” are tied to hardware components, for example, a processor 51, a memory device 53, a network device 55. Thus, the above-noted limitations recite sufficient physical structure that respectively carry out the various actions.”  
The claims includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Therefore, argument is not persuasive.

Applicant's arguments filed regarding claim 1 (page 8), “Applicants respectfully submit that there is no teaching or suggestion in the cited references, alone or in combination, of the feature “a performance manager configured to compare a target performance for the virtual machine with an actual performance of the virtual machine, and manage a physical resource allocated to the I/O interface based on a comparison result,” as recited in independent claim 1.”
The examiner would like to point out to the instant application which discloses the following:
[Instant PGPub paragraph 44], “The performance manager unit 100 can be designed to manage the performance of a single or a multiple number of 
[Instant PGPub paragraph 47], The performance manager unit 100 can also be implemented in the form of an application.

	McGrath in view of Taheri discloses the above limitation.  More specifically, McGrath discloses adjusting resources and types of resources of virtual machine(s) to an optimized number to ensure target performance is met. 
[McGrath Paragraph 17], The apparatus, method and/or system may be further configured to monitor actual performance of a workload and associated deployment configuration during operation. The actual performance may change during operation due to allocation of resources to other virtual machines and/or containers, i.e., dynamic variation in the sharing of physical resources. The allocation and/or placement may be adjusted if the target performance is not met, as described herein.
[McGrath Paragraph 57], The allocation and/or placement may be adjusted if the target performance is not met, as described herein. Thus, during operation, a deployment recipe may be selected for a workload configured to achieve a target performance with an optimized number of resources and type(s) of resources.

	Therefore, argument is not persuasive.

Applicant's arguments filed regarding claim 1 (page 11), “Applicants respectfully submit, however, the Taheri merely teaches that virtual machines may be connected to hardware threads.
Applicants respectfully submit that Taheri does not teach or suggest in any manner that a physical resource allocated to a thread may be managed based on a comparison result obtained by comparing a target performance for the virtual machine with an actual performance of the virtual machine.”

The instant specification discloses the following:
“The guest OS can perform various operations, such as for providing an interface for certain resources, computing inputted data, generating control commands for a required operation, etc., in a manner similar to an operating system (hereinafter referred to as a host OS) installed directly on a physical machine.”
“The target performance receiver unit 110 can receive input of the target performance from an input interface (not shown) or from the processor 51, etc. For example, an input interface can output electrical signals according to a user's manipulation, and the target performance receiver unit 110 can receive the target performance by receiving the 
“an I/O thread configured to transfer signals between the virtual machine and at least one physical resource”

The examiner is unclear which of these above recited element(s) is/are “the I/O interface” since the specification does not specifically recite “I/O interface”.  In the interest of further examination, the examiner assumes an I/O interface is any interface/thread/virtual machine/software/function/logic/etc. that can transfer input/output data (i.e. signal) between a virtual machine and physical resource.
	
Furthermore, since the claim no longer recites “thread”, the argument is moot based on the newly amended claim(s).

Applicant's arguments filed regarding claim 1 (page 12), “Applicants respectfully submit that the position set forth by the Office, and in particular, the motivation set forth by the Office for combining McGrath and Taheri, is improper for at least the following reasons.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both McGrath and Taheri pertains to monitoring of performance of virtual machine(s) to ensure virtual machine(s) are allocated sufficient/optimized resources. 
Therefore, argument is not persuasive.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (Pub 20170277531) (hereafter McGrath) in view of Taheri et al. (Pub 20150312116) (hereafter Taheri).

As per claim 1, McGrath teaches:
An information processing device comprising: 
an I/O interface configured to transfer signals between a virtual machine and at least one physical resource; and ([Paragraph 10], Resources may include, but are not limited to, processing units, memory subsystems, storage devices, network interfaces, coprocessors, network switches, etc. Resources may be virtual and/or physical. For example, resource variants for a network interface may include a hardware assisted network interface (e.g., SR-IOV (single route input/output virtualization)) and/or a software assisted network interface (e.g., OVS (open virtual switch) [Paragraph 11], The configuration data may further include one or more performance parameter descriptors for each performance parameter associated with the workload. Each performance parameter may be related to operational characteristics associated with the workload. For example, for a workload that includes a network application, at least one performance parameter may correspond to throughput and/or bandwidth. In another example, for a workload that includes an enterprise application, at least one performance parameter may correspond to latency and/or number of operations in a time period. Each performance parameter descriptor may include a performance parameter identifier and one or more values or a range of values associated with the respective performance parameter.  [Paragraph 13], 
a performance manager configured to compare a target performance for the virtual machine with an actual performance of the virtual machine and manage a physical resource allocated to the I/O interface based on a comparison result, 
wherein the performance manager is configured to obtain information regarding the actual performance of the virtual machine, determine a performance adjustment value by using a difference between the actual performance of the virtual machine and the target performance for the virtual machine, and manage the resource allocated to the I/O interface based on the performance adjustment value. ([Paragraph 13], Resources associated with each deployment configuration may then be allocated in a resource pool. For example, the resources may be allocated to a virtual machine (VM). [Paragraph 17], The apparatus, method and/or system may be further configured to monitor actual performance of a workload and associated deployment configuration during operation. The actual 
 I/O interface.
Taheri teaches an I/O interface. ([Paragraph 62], FIG. 20 illustrates performance monitoring with respect to a process or thread within a complex, virtualized computer system.  [Paragraph 58], In the operating-system context, threads are essentially lightweight processes…  [Paragraph 31], The current document is directed to hardware-decoupled virtual performance monitoring units provided by virtualization layers to guest operating systems and, in certain implementations, higher-level application programs. These virtualized PMUs may, in addition, be used internally within a virtualization layer to monitor virtualization-layer performance, execution performance dependencies on assignment of virtual machines to hardware processors and hardware systems, and for monitoring many additional aspects of virtualized computer systems.  [Paragraph 85], FIG. 24 illustrates a third method employed in implementing hardware-decoupled virtualized PMU interfaces.  [Paragraph 88], When a VM may execute on multiple processors, additional virtualization-layer components can be used, along with somewhat more complex logic, to provide a hardware-decoupled virtualized PMU interface that encompasses multiple underlying hardware processors.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of McGrath wherein workload(s)/process(es) within a virtual machines are executed in a physical system, actual performance information are compared with target performance information and resources are adjusted based on the result of the comparison to achieve target performance, into teachings of Taheri wherein an I/O interface provides an interface 


As per claim 2, rejection of claim 1 is incorporated:
McGrath teaches wherein the performance manager is further configured to determine a target use amount for a processor of the I/O interface in correspondence to the performance adjustment value and manage a resource of the processor allocated to the I/O interface based on the target use amount of the processor. ([Paragraph 10], Resources may include, but are not limited to, processing units, memory subsystems, storage devices, network interfaces, coprocessors, network switches, etc. Resources may be virtual and/or physical. For example, resource variants for a network interface may include a hardware assisted network interface (e.g., SR-IOV (single route input/output virtualization)) and/or a software assisted network interface (e.g., OVS (open virtual switch)  [Paragraph 13], Resources associated with each deployment configuration may then be allocated in a resource pool. For example, the resources may be allocated to a virtual machine (VM). In another example, the resources may be allocated to a container instance. Each deployment configuration may then be tested. For example, a corresponding workload may be placed in a VM or 
Taheri teaches an I/O interface. ([Paragraph 62], FIG. 20 illustrates performance monitoring with respect to a process or thread within a complex, virtualized computer system.  [Paragraph 58], In the operating-system context, threads are essentially lightweight processes…  [Paragraph 31], The current document is directed to hardware-decoupled virtual performance monitoring units provided by virtualization layers to guest operating systems and, in certain implementations, higher-level application programs. These virtualized PMUs may, in addition, be used internally within a virtualization layer 

As per claim 3, rejection of claim 2 is incorporated:
McGrath teaches wherein the performance manager is further configured to generate a control signal for at least one of the I/O interface and the processor based on the target use amount. ([Paragraph 54], For example, the performance may be monitored by metrics collection logic 134 and/or orchestrator 106. For example, whether a performance parameter is at a target value may be determined. In another example, node metrics, e.g., utilization and/or saturation parameters, may be acquired and analyzed. If the performance parameter is not at (or within a tolerance of) the target value, new deployment heuristics may be generated by, e.g., data analysis logic 138, using relatively more recent captured data.  [Paragraph 17], The allocation and/or placement may be adjusted if the target performance is not met, as described herein.)
Taheri teaches an I/O interface. ([Paragraph 62], FIG. 20 illustrates performance monitoring with respect to a process or thread within a complex, virtualized computer system.  [Paragraph 58], In the operating-system context, threads are essentially 


As per claim 4, rejection of claim 2 is incorporated:
McGrath teaches wherein the performance manager is further configured to generate the performance adjustment value based on a ratio of the target performance with respect to the difference between the actual performance and the target performance, and determine the target use amount by adding or subtracting the performance adjustment value to or from a current use amount for the processor. ([Paragraph 54], For example, the performance may be monitored by metrics collection logic 134 and/or orchestrator 106. For example, whether a performance parameter is at a target value may be determined. In another example, node metrics, e.g., utilization and/or saturation parameters, may be acquired and 

As per claim 5, rejection of claim 4 is incorporated:
wherein the performance manager is further configured to compute the performance adjustment value by further using an adjustment constant. ([Paragraph 54], For example, the performance may be monitored by metrics collection logic 134 and/or orchestrator 106. For example, whether a performance parameter is at a target value may be determined. In another example, node metrics, e.g., utilization and/or saturation parameters, may be acquired and analyzed. If the performance parameter is not at (or within a tolerance of) the target value, new deployment heuristics may be generated by, e.g., data analysis logic 138, using relatively more recent captured data.  [Paragraph 47-51], The efficiency parameter may be defined based, at least in part, on characteristics related to a use case. For example, the efficiency parameter may correspond to… where E is efficiency, P is the performance parameter associated with the generated deployment rule, N is a number of variables (i.e., number of resource types) corresponding to the number of resource variants, w.sub.i is a weight assigned to each resource type and R.sub.i is a normalized number of units of a resource i, allocated in the deployment configuration. performance parameter P may be determined based, at least in part, on telemetry data captured during the test interval. For example, the performance parameter P value may be determined by data analysis logic 138. The performance parameter may correspond to internal system metrics, e.g., processor utilization, memory subsystem utilization, network usage or end to end metrics, e.g., network throughput, number of user requests supported per second, etc.  Continuing with this example, if the number of allocated processing units is five and the amount of memory allocated is 5 GB, the amount of allocated processing unit corresponds to 50% of the available processing units (i.e., 

As per claim 6, rejection of claim 1 is incorporated:
McGrath teaches wherein the at least one physical resource includes at least one of a network device and a memory device. ([Paragraph 10], Resources may include, but are not limited to, processing units, memory subsystems, storage devices, network interfaces, coprocessors, network switches, etc. Resources may be virtual and/or physical. For example, resource variants for a network interface may include a hardware assisted network interface (e.g., SR-IOV (single route input/output virtualization)) and/or a software assisted network interface (e.g., OVS (open virtual switch))

As per claim 7, rejection of claim 1 is incorporated:
McGrath teaches wherein the performance manager is configured to receive input of the target performance for the virtual machine from a user or from another processor. ([Paragraph 25], User interface 126 may include, but is not limited to, a display, a keyboard, a keypad, a touchpad, a touch sensitive display, etc. For example, user interface 126 may be utilized to receive configuration data ("config data") from, e.g., a system administrator.  [Paragraph 26], user interface 126 may be utilized to store and/or provide the configuration file. In another example, the configuration data may be provided via an application programming interface (API). The config data 128 

As per claims 8-14, these are method claims corresponding to the device claims 1-6.  Therefore, rejected based on similar rationale.

As per claim 15, rejection of claim 1 is incorporated:
Taheri teaches wherein the virtual machine is a kernel-based virtual machine. ([Paragraph 42], The VM kernel, for example, maintains shadow page tables on each virtual machine so that hardware-level virtual-memory facilities can be used to process memory accesses. The VM kernel additionally includes routines that implement virtual communications and data-storage devices as well as device drivers that directly control the operation of underlying hardware communications and data-storage devices. Similarly, the VM kernel virtualizes various other types of I/O devices, including keyboards, optical-disk drives, and other such devices. The virtualization layer essentially schedules execution of virtual machines much like an operating system schedules execution of application programs, so that the virtual machines each execute within a complete and fully functional virtual hardware layer.)


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONG U KIM/Primary Examiner, Art Unit 2196